Per Curiam.
A protest is not necessary to charge the endorser of a promissory note; and the intervention of a notary is sanctioned, not enjoined, by the statute, which makes his act evidence of demand and notice of dishonour. When the holder, therefore, chooses to employ him instead of a private person, the law of responsibility between them is the law of principal and agent, or master and servant. It was effectively held so in Bellemire v. The Bank of the United States, (4 Whart. 105). What, then, was the defendant employed to do? Just as much as it was customary for other notaries to do; and it is not pretended, that he did less. The proof was full and uncontradicted, that the usage was not to go beyond the bounds of the city. The usage was his instruction ; and if more had been expected of him, he ought to have been specially directed. Had he undertaken the business on special terms, he would have been bound to the extent of them; but as he undertook it on the basis of the practice, no more than the duties indicated by the practice could be required of him.
Judgment affirmed.